STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

ALLISON SLACK ODOM NO. 2022 CW 0536
VERSUS

LUTHER RUDOLPH ODOM, III AUGUST 12, 2022
In Re: Luther Rudolph Odom, III, applying for supervisory

writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 2017-11164.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam) are not met.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.swl)

DEPUTY CLERK OF COURT
FOR THE COURT